Exhibit 99.1 SOURCE: Avra Inc. December 31, 2014 08:59 ET Avra Inc. Finalizes Technology Partnership With T2M International Inc. GREENVILLE, SC(Marketwired - Dec 31, 2014) - Avra Inc. (OTCQB: AVRND ) ("Avra" or the "Company"), a development stage company pioneering product innovation and activation of merchant and consumer commerce in the global Bitcoin-related digital currencies market, today announces entry into an agreement with its technology partner T2M International, Inc. The agreement positions T2M International Inc. ("T2M") as the Company's primary technology partner tasked with the development of the Avra product line-up, systems management, data security, integration and operational planning strategy. T2M is developing a digital currency gateway that enables users to create virtual wallets through text messaging that can be managed online.With this new technology, transferring Bitcoin with the AvraPay wallet will be as easy as sending a text message.T2M has over two decades of experience in design and development of enterprise applications for the payment industry.The T2M platform is built from the ground up following data security best practices and is available on the cloud as well as Apps for smartphones. "The T2M group possesses extensive experience in the development of technologies specific to the payment processing industry, along with a prodigious understanding of traditional and mobile platform protocols and trend data. Their broad knowledge base makes them an ideal complement to the growing team of professionals at Avra," states Steve Shepherd, CEO of Avra Inc. "We are excited about the Avra business model, as their product lines create a user-friendly bitcoin ecosystem," said Jamie Zimmerman, Vice President for T2M. "The platform provides a unique solution by enabling payment acceptance from EMV® (Europay, MasterCard and Visa) to Bitcoin while protecting the customers [merchants] from costly data security breaches," concluded Mr. Zimmerman. For more information please visit www.avraglobal.com About Avra Inc. (OTCQB: AVRND
